                                                                        Lieff Cabraser Heimann & Bernstein, LLP
                                                                                    250 Hudson Street, 8th Floor
                                                                                      New York, NY 10013-1413
                                                                                                t 212.355.9500
                                                                                                f 212.355.9592




                                                                                        Nicholas Diamand
                                       November 19, 2020                                          Partner
                                                                                      ndiamand@lchb.com



VIA ECF


The Honorable Gary R. Brown
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722-9014

                RE:   Arab Salem v. Nikola Corporation, et al., No. 2:20-cv-04354-GRB-SIL

Dear Judge Brown:

      My firm, along with the firm Entwistle & Cappucci, LLP, represent plaintiffs Albert
Holzmacher, Michael Wood, Tate Wood and Joseph Roe (collectively, the “Nikola Investor
Group”) in the above-referenced action.

        Earlier this week, on behalf of the Nikola Investor Group, we filed a motion for
appointment as lead plaintiff and approval of selection of lead counsel pursuant to the Private
Securities Litigation Reform Act of 1995 (the “PSLRA”) (see Dkts. #33, 37-40). Due to a clerical
error (especially while working remotely under COVID-19 restrictions), we inadvertently filed
Docket #35 (a draft version of the memorandum of law in support of the motion). Upon
realizing this oversight, we promptly filed a correct version of the memorandum (see Dkt. #37).
We respectfully request removal of the draft memorandum (Dkt. #35) from the docket to avoid
any confusion and distraction to the Court or the parties, and to ensure a clean record.

        We apologize for any inconvenience, and appreciate the Court’s attention to this matter.


                                             Very truly yours,



                                             Nicholas Diamand

cc:     Robert Cappucci, Esq., Entwistle & Cappucci, LLP
        Ms. Karen McMorrow, Chambers of Gary R. Brown, U.S.D.J.




San Francisco          New York           Nashville         Munich             www.lieffcabraser.com
